I N         T H E         C O U R T O F A P P E A L S
                                                                             A T K N O X V I L L E                                                          FILED
                                                                                                                                                        March 24, 1999

                                                                                                                                                     Cecil Crowson, Jr.
                                                                                                                                                    Appe llate Court
                                                                                                                                                         Clerk

I N T H E M A T T E R O F                                                                  )          H A M B L E N C O U N T Y
M A C K J A Y B E L L A I R E                                                              )          0 3 A 0 1 - 9 8 0 6 - P B - 0 0 1 9 2
                                                                                           )
L O U I S C . H U R L E Y a n d                                                            )
B . V E S T I N E H U R L E Y                                                              )
                                                                                           )          H O N . J O Y C E             W A R D ,
          P e t i t i o n e r s - A p p e l l a n t s                                      )          J U D G E
                                                                                           )
          v .                                                                              )
                                                                                           )
M A C K J A Y       B E L L A I R E ,          M .         D .                             )
a n d F A Y E       S A U C E M A N                                                         )
                                                                                            )
          R e s p o n d e n t s - A p p e l l e e s                                         )         A F F I R M E D         A N D     R E M A N D E D




M A R K   A .     C O W A N     O F       M O R R I S T O W N                  F O R       A P P E L L A N T S

E D W A R D R .       S E M P K O W S K I             O F         M O R R I S T O W N                 F O R       A P P E L L E E       M A C K     J A Y
B E L L A I R E ,     M . D .




                                                                         O     P     I     N      I     O     N




                                                                                                                                      G o d d a r d ,       P . J .




                      T h i s       i s    a     p e t i t i o n                   f i l e d          b y     L o u i s       C .     H u r l e y     a n d       h i s

w i f e   B .     V e s t i n e       H u r l e y            a g a i n s t               M a c k        J a y      B e l l a i r e ,        M . D . ,       a n d       h i s

w i f e   F a y e     S a u c e m a n .               T h e         p e t i t i o n               s e e k s        t h e      a p p o i n t m e n t         o f     a

c o n s e r v a t o r       f o r     D r .      B e l l a i r e                   a n d        a n     i n j u n c t i o n           “ a g a i n s t

R e s p o n d e n t       F a y e     S a u c e m a n               f r o m          e x e r c i s i n g              a n y     c o n t r o l       o v e r

B e l l a i r e     o r     h i s     p r o p e r t y . ”
                          T h e     H u r l e y s ,         a l o n g       w i t h       a     t h i r d         p a r t y ,         h a d     p r e v i o u s l y

b e e n     g i v e n       a     p o w e r       o f     a t t o r n e y         b y     D r .       B e l l a i r e           w h i c h ,       a t     t h e     t i m e

t h e     p e t i t i o n         w a s     f i l e d ,       h a d       b e e n       r e v o k e d .               C o n s e q u e n t l y ,           t h e y     s u e

a s     f r i e n d s       o f     D r .       B e l l a i r e .



                          T h e     T r i a l       J u d g e       e n t e r e d         a n       o r d e r         w h i c h       i n c o r p o r a t e d         h e r

d e t a i l e d ,         c o m p r e h e n s i v e           a n d       s c h o l a r l y           m e m o r a n d u m             o p i n i o n ,

e m b o d y i n g         h e r     f i n d i n g s         o f     f a c t       a n d       c o n c l u s i o n s             o f     l a w     ( s e e

a p p e n d i x ) ,         w h i c h       w e     a d o p t       a s     t h e       o p i n i o n           o f     t h i s       C o u r t .



                          I n     r e a c h i n g         o u r     d e t e r m i n a t i o n ,                 w e     a r e     a w a r e       t h a t

c o n s i d e r a b l e           p r o o f       w a s     i n t r o d u c e d           a s       t o     D r .       B e l l a i r e ’ s         i m p a i r e d

m e n t a l       c o n d i t i o n ,           i n c l u d i n g         h i s     t e s t i m o n y             t h a t       h e     h a d     k n o w n       t h e

H u r l e y s       f o r       o n l y     a     f e w     y e a r s ,       w h e n         i n     f a c t         h e     h a d     k n o w n       t h e m     f o r

o v e r     4 0     y e a r s .           H o w e v e r ,         u p o n     c o n s i d e r i n g               t h e       p r o o f       f a v o r a b l e       t o

D r .     B e l l a i r e ’ s         c o m p e t e n c y ,           a n d       a l s o       t h e       f a c t         t h a t     t h e     T r i a l       J u d g e

h a d     t h e     o p p o r t u n i t y           d u r i n g       t h e       t r i a l         t o     o b s e r v e         D r .       B e l l a i r e       f a c e

t o     f a c e     a n d       a s s e s s       h i s     m e n t a l       s t a t u s ,           w e       a r e       p e r s u a d e d       t h a t       t h e

e v i d e n c e       d o e s       n o t       p r e p o n d e r a t e           a g a i n s t           t h e       T r i a l       J u d g e ’ s       f i n d i n g s

o f     f a c t ,     w h i c h       s u p p o r t         h e r     c o n c l u s i o n s               o f     l a w .



                          T h e     j u d g m e n t         o f     t h e     T r i a l         C o u r t         i s       a c c o r d i n g l y         a f f i r m e d

a n d     t h e     c a u s e       r e m a n d e d         f o r     c o l l e c t i o n             o f       c o s t s       b e l o w .         C o s t s       o f

a p p e a l       a r e     a d j u d g e d         a g a i n s t         t h e     H u r l e y s           a n d       t h e i r       s u r e t y .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .




                                                                                    2
C O N C U R :




     ( N o t P a r t i c i p a t i n g )
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  3